DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "246" and "260" have both been used to designate ring base. In Fig. 2,3 and 5, “246” is denoted as being the ring base, where as in Fig. 6B, “260” is being denoted as the ring base, when in fact “260” has been used to denote a radially-directed line in Fig. 2, 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0031] lines 2-5, the resilient structure is described as having “7 resilient fingers, 8 resilient fingers, 9 resilient fingers… 15, 20, or 25 resilient fingers… 3 resilient fingers, 4 resilient fingers, or 5 resilient fingers”. It is requested that the number of fingers be spelt out and not in numeric form, so that the number of fingers are not confused to be a reference character within the figures.
In [0032] lines 3 and 6, the ladder ring is described as having “6 arc-shaped slots” and “6 uniformly-sized arc-shaped slots”.
In [0032] line 4, the slots of the ladder ring correspond to “6 resilient fingers”.
It is requested that the number of fingers and number of slots be spelt out and not in numeric form, so that the number of fingers and number of slots are not confused to be a reference character within the figures.
Appropriate correction is required.
The Examiner would also like to note that there an inconsistency with respect to the claims in light of the specification. Claims 1-8 are directed to a shaft coupler (noted as reference character 210 in the specification, where the shaft coupler has the resilient structure 240, the ladder ring 230, and the retaining ring 220 as its parts), which positively recites all of the features of the resilient structure and provides functional limitations towards the ladder ring and the retaining ring. Claims 1-9 are directed to a resilient structure, which positively recites all of the features of the shaft coupler (210), notably the resilient structure, the ladder ring, and the retaining ring. It is unclear if the Applicant mistakenly directed claims 1-8 towards a shaft coupler and claims 9-14 towards a resilient structure, when they intended the claims to be towards a resilient structure and a shaft coupler, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guihard et al. (US 7,811,052; hereinafter Guihard).
Regarding claim 1, Guihard discloses a shaft coupler (16 Fig. 1-3), comprising: 
	a ring base configured for fitting around a first shaft (the ring base can be seen to be fitted around a first shaft 2 via threads 16 and 18 in Annotated Fig. 1 below); and
	a plurality of resilient fingers (22 Fig. 2, 3) extending from the ring base in a direction at least substantially parallel to an axis of the ring base (this can be seen in Fig. 1-2 and annotated Fig. 1 below), wherein the plurality of resilient fingers are configured, at an end opposite the ring base, for displacement in a radial direction to permit positioning of the end opposite the ring base around a second shaft (the fingers are capable of being configured for radial displacement around a second shaft; this can be seen in Fig. 1, where the fingers of the shaft coupler 16 are around a second shaft 6). 

    PNG
    media_image1.png
    436
    851
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Guihard discloses wherein the plurality of resilient fingers (22) comprise a decreased width, at a location between the ring base and the end opposite the ring base, relative to a width at the end opposite the ring base (see annotated Fig. 2 below).

    PNG
    media_image2.png
    436
    871
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 3, Guihard discloses wherein the plurality of resilient fingers (22) are sized in length and width to allow deflection of the plurality of resilient fingers within an elastic range to avoid substantial deformation during the positioning of the end opposite the ring base around the second shaft (the resilient fingers 22 have a length and width that would make them capable of deflecting within an elastic range to avoid substantial deformation when positioning them around the second shaft).
Regarding claim 4, Guihard discloses wherein the plurality of resilient fingers (22) are configured for insertion into corresponding slots (26 Fig. 2-3) of a ladder ring (24 Fig. 1-3; Col. 3 lines 25-30).
Regarding claim 5, Guihard discloses wherein the plurality of resilient fingers (22) comprise a channel configured to accept a radial portion of a retaining ring (a retaining ring 28 
Regarding claim 7, Guihard discloses wherein the plurality of resilient fingers (22) comprises at least three resilient fingers (it can be seen in Fig. 2-3 that there are at least three resilient fingers).
Regarding claim 9, Guihard discloses a resilient structure, comprising:
a ring base configured for fitting around an outer surface of a first shaft (see the ring base noted in Annotated Fig. 1; the ring base is fitted around a first shaft 2 via threads 16 and 18);
a plurality of resilient fingers (22) extending from the ring base in a direction substantially parallel to an axis of the ring base, wherein the plurality of resilient finger are configured for displacement to permit positioning around an outer surface of a second shaft (the fingers are capable of being displaced to permit positioning around an outer surface of a second shaft; it can be seen in Fig. 1 that the fingers are positioned around a second shaft 6);
a ladder ring (24 Fig. 1-3) having arc-shaped slots (26 Fig. 2-3) configured to accept the plurality of resilient fingers (Col. 3 lines 25-30); and
a retaining ring configured to engage with one or more features of the plurality of resilient fingers (a retaining ring 28 Fig. 1-3 is received in a groove of the fingers of the shaft coupler, which can be seen in Fig. 1, 3; Col. 3 lines 31-36).).
Regarding claim 10, Guihard discloses wherein the plurality of resilient fingers comprises at least three resilient fingers (it can be seen in Fig. 2-3 that there are at least three resilient fingers).
Regarding claim 11, Guihard discloses wherein the plurality of resilient fingers comprises a region having a reduced width relative to at least one other region of each of the .
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2008/0238087; hereinafter Wang).
Regarding claim 8, Wang discloses a shaft coupler (70), comprising:
a ring base configured for fitting around a first shaft (the ring base is circular ring seat 71 and is capable of fitting around a first shaft); and 
a plurality of resilient fingers (the fingers comprise support sections 715 and locking hooks 711 Fig. 3-23) extending from the ring base in a direction at least substantially parallel to an axis of the ring base, wherein the plurality of resilient fingers are configured, at an end opposite the ring base (it can be seen in Fig. 3 that the fingers are at an end opposite of the ring base), for displacement in a radial direction to permit positioning of the end opposite the ring base around a second shaft (the shaft coupler 70 is made of a plastic, [0037] lines 1-4, and plastic is known to have flexible properties, meaning the fingers would also be made of plastic; therefore the fingers are capable of being configured to be displaced in a radial direction so that the top of locking hook 711 of the fingers would be positioned around a second shaft);
wherein the plurality of resilient fingers comprise an inwardly-directed portion (the locking hook 711 of the fingers can be seen to have an inwardly-directed portion in Fig. 3), the inwardly-directed portion comprising a ridge (714 Fig. 3) for engaging with a channel of an inner surface of the first shaft (the ridge 714 is intended to hook through holes 55 of a tube body 50, therefore, the ridge of the inwardly-directed portion of the fingers would be capable of engaging a channel of an inner surface of the first shaft).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guihard.
Regarding claim 6, Guihard doesn’t disclose that the displacement of the resilient fingers of the shaft coupler comprises radial displacement in a radial direction between 2.0% and about 25.0%, relative to the radius of the ring base, responsive to applying force in the radial direction of between about 0.5N and about 250.0 N.
	However, it would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified Guihard so that the fingers of the shaft coupler would have radial deflection within the claimed range when experiencing a force in the radial direction between 0.5-250.0 N. Since Guihard does not disclose the material of their shaft coupler, one of ordinary skill would be motivated to choose a material for the shaft coupler so that it has desirable elastic properties, which would allow for the fingers of the shaft coupler to deflect within the claimed rangers.
The Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 12, Guihard doesn’t disclose that the displacement of the resilient fingers of the resilient structure comprises radial displacement in a radial direction between 2.0% and about 25.0%, relative to the radius of the ring base, responsive to applying force in the radial direction of between about 0.5N and about 250.0 N.
	However, it would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified Guihard so that the fingers of the shaft coupler would have radial deflection within the claimed range when experiencing a force in the radial direction between 0.5-250.0 N. Since Guihard does not disclose the material of their resilient structure, one of ordinary skill would be motivated to choose a material for the resilient structure so that it has desirable elastic properties, which would allow for the fingers of the resilient structure to deflect within the claimed rangers.
The Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
While Guihard discloses a resilient structure that comprises a ring base, a plurality of resilient fingers extending from the ring base in a direction substantially parallel to an axis of the ring base, a ladder ring having arc shaped slots, and a retaining ring, they do not disclose that the plurality of resilient fingers includes an inwardly directed portion that curls in a direction 
Wang does teach of a resilient structure having resilient fingers which have an inwardly-directed portion that curls in a direction towards the ring base at an end opposite the ring base.
However, it would not be obvious to one of ordinary skill in the art to have modified Guihard with the teachings of Wang, as in doing so would not allow for the proper utility of Guihard, since modifying the fingers of Guihard with the inwardly-directed portion of Wang’s fingers that curls in a direction towards the ring base would not allow for proper fitting and securement of Guihard’s invention to the shaft. Therefore, the combination of the features is considered to be allowable.
Claim 14 would be allowable because it is dependent on claim 13.
Claims 15-20 allowed.
Guihard discloses a method of assembly that comprises a plurality of fingers of a resilient structure that would be capable of displacement in a radial direction for fitting on an outer surface of a first shaft, as well as positioning the plurality of fingers of the resilient structure within a slotted ladder ring encircling a first shaft. They do not disclose that there is an inwardly-directed portion of the plurality of resilient fingers that engages with a feature located on an inner surface of a second shaft.
Wang does disclose of a resilient structure having a plurality of resilient fingers with an inwardly-directed portion that is capable of engaging with a feature located on an inner surface of a second shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/K.J.B./Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678